IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2016-CP-00389-COA

RONALD DAVID WRIGHT A/K/A RONALD                                          APPELLANT
WRIGHT A/K/A RONALD D. WRIGHT A/K/A
ROBERT WRIGHT

v.

STATE OF MISSISSIPPI                                                        APPELLEE

DATE OF JUDGMENT:                         02/24/2016
TRIAL JUDGE:                              HON. CHRISTOPHER LOUIS SCHMIDT
COURT FROM WHICH APPEALED:                HARRISON COUNTY CIRCUIT COURT,
                                          FIRST JUDICIAL DISTRICT
ATTORNEY FOR APPELLANT:                   RONALD DAVID WRIGHT (PRO SE)
ATTORNEYS FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                          BY: KAYLYN HAVRILLA MCCLINTON
                                              JASON L. DAVIS
NATURE OF THE CASE:                       CIVIL - POST-CONVICTION RELIEF
TRIAL COURT DISPOSITION:                  MOTION FOR POST-CONVICTION RELIEF
                                          DENIED
DISPOSITION:                              AFFIRMED - 02/14/17
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., ISHEE AND GREENLEE, JJ.

       GREENLEE, J., FOR THE COURT:

¶1.    In 2012, Ronald Wright pleaded guilty to the charge of sexual battery and was

sentenced to twenty-five years, with ten years suspended and fifteen years to serve. Wright

now appeals the trial court’s denial of his motion for post-conviction relief, in which he

argued that his plea should be set aside due to ineffective assistance of counsel, that his

extradition from Ohio was improper, and that the sentencing judge was biased against him

as evidenced by the fact that he received a higher sentence than that recommended by the
State. Finding no error, we affirm the denial of post-conviction relief.

                        FACTS AND PROCEEDINGS BELOW

¶2.    In 2008, Wright was indicted for sexual battery in Harrison County. At the time of

indictment, Wright had relocated to Ohio. Wright was arrested in September 2008 when Ohio

law enforcement pulled him over for a traffic violation and discovered his outstanding

Mississippi warrant. Wright declined to waive extradition, and an Ohio court ordered

extradition proceedings to begin. However, the State of Mississippi informed Ohio that it did

not want to extradite Wright. Wright was therefore released.

¶3.    Wright was arrested again in January 2012, and again ordered released due to

Mississippi’s decision not to extradite him. In January 2012, the Harrison County District

Attorney’s office sent a letter to the United States Marshals Service stating “please accept

this letter as your assurance that Harrison County, Mississippi[,] will extradite Ronald David

Wright to Mississippi if he is apprehended in Ohio on the warrant that is now outstanding in

Harrison County . . . .” Wright was arrested again in Ohio in March 2012. An extradition

hearing was held at which Wright was represented by an attorney. The Ohio court entered

an extradition order, which stated in part:

       Captain David Cline, of the Paulding County Sheriff’s Office, has provided an
       email from Charles E. Wood, Senior Assistant District Attorney[,] Second
       Circuit Court District of Mississippi, with the confirmation that the State of
       Mississippi, Harrison County, will extradite Ronald David Wright.

       ....

       The Defendant shall be extradited to the State of Mississippi. The Defendant
       shall be held by the Paulding County Sheriff Office until extradition is
       complete by the State of Mississippi.


                                              2
Wright was brought back to Harrison County, where he entered into a guilty plea in

November 2012.

¶4.    At the beginning of the plea hearing, the judge informed Wright that he had been an

assistant district attorney at the time Wright was indicted, but that he did not recognize

Wright or the facts of his case. The prosecutor reviewed Wright’s file and announced that

the judge had not been involved in prosecuting Wright’s case. The judge stated:

       Mr. Wright, you heard the announcement that I had no involvement in the
       handling of your case. There are certainly three other judges that could preside
       over your plea. The choice is yours. I feel confident you’ve discussed this with
       your attorney. However, if you feel that you need more time to discuss it with
       your attorney, simply let me know because ultimately I’m going to ask if you
       want to go forward with me as the presiding judge over your plea.

Wright responded that he wished to proceed with the plea. The court asked Wright, “Are you

satisfied with the services of your attorney?” To which Wright replied, “Yes, I am, sir.” The

court asked Wright:

       Do you understand that it’s the court, me, who would determine the sentence
       you would receive if you plead guilty? I do understand that your attorney may
       have had negotiations or discussions with the prosecutor who’s handling your
       case as to a recommendation they may or may not make to me as to the
       specific sentence you should receive if you plead guilty.

       Do you understand that that’s all it is[–]a recommendation[–]and I’m not
       obligated to follow it? I can go above it or below it.

Wright answered “yes,” and the court proceeded to inform him that the minimum sentence

was twenty years, that the maximum sentence was life, and that the sentence would be

without the possibility of parole.

¶5.    Wright entered the guilty plea and was sentenced to twenty-five years, with ten years



                                              3
suspended and fifteen years to serve. The State had recommended a sentence of twenty years,

with eight years suspended and twelve to serve. Wright filed the instant motion for PCR in

February 2016, attacking the validity of his extradition and guilty plea. He attached to his

motion the 2008 and 2012 Ohio orders to release him due to Mississippi’s decision not to

extradite him, the letter from the Harrison County District Attorney to the U.S. Marshals

Service, the Ohio court extradition order, and a response letter from the Mississippi

Department of Corrections stating it was unable to find a governor’s warrant in Wright’s files

following his request for them in preparation for his PCR motion. In a detailed order, the trial

court denied relief.1 Wright appeals.

                                        DISCUSSION

       I.     Wright fails to demonstrate that he is entitled to an evidentiary
              hearing on whether he received ineffective assistance of counsel.

¶6.    Wright argues that his plea was not knowingly and intelligently made due to his

attorney’s failure to investigate his case. He asserts that an investigation would have revealed

that he had moved from Gulfport to Laurel by the time of the offense, that the victim’s

grandmother had a personal dispute with him due to his not paying her rent on time, that a

registered sex offender was also friends with the victim around that time, and that his

attorney told him he had to take the guilty plea or that he would be sentenced to life.

¶7.    To prove ineffective assistance of counsel, a defendant must demonstrate that (1) the

counsel’s performance was deficient and (2) the deficient performance prejudiced the

       1
         The trial court noted that, while Wright filed outside of the three-year PCR
limitations period, he raised issues affecting fundamental rights, requiring an examination
of the merits.

                                               4
defense. Strickland v. Washington, 466 U.S. 668, 678-91 (1984). In the context of a plea

bargain, “a voluntary guilty plea waives claims of ineffective assistance of counsel, ‘except

insofar as the alleged ineffectiveness relates to the voluntariness of the giving of the guilty

plea.’” Fortenberry v. State, 151 So. 3d 222, 225 (¶10) (Miss. Ct. App. 2014). Wright must

therefore show that “his counsel’s ‘conduct proximately resulted in the guilty plea, and that

but for counsel’s errors, he would not have entered the plea.’” Id. at (¶11) (quoting Cole v.

State, 918 So. 2d 890, 894 (¶10) (Miss. Ct. App. 2006)). In the context of post-conviction

relief, “where a party offers only his affidavit, then his ineffective assistance of counsel claim

is without merit.” Vielee v. State, 653 So. 2d 920, 922 (Miss. 1995).

¶8.    “In any ineffectiveness case, a particular decision not to investigate must be directly

assessed for reasonableness in all circumstances, applying a heavy measure of deference to

counsel’s judgments.” Strickland, 466 U.S. at 691. A counsel’s decision not to investigate

can be reasonable when a defendant’s strategy is to pursue a plea deal rather than defend at

trial. Jackson v. State, 122 So. 3d 1220, 1228 (¶39) (Miss. Ct. App. 2013).

¶9.    Here, Wright and his counsel elected to pursue a plea strategy. Wright has failed to

demonstrate how his counsel’s alleged failure to investigate was unreasonable or that, but for

his attorney’s conduct, he would have gone to trial, and the outcome would have been

different. Wright’s having moved from Gulfport to Laurel at the time the crime occurred is

not a circumstance precluding him from having committed the crime alleged in the

indictment. This issue is without merit.

       II.     Mississippi had jurisdiction to prosecute Wright regardless of any
               procedural irregularities in his extradition process from Ohio.

                                                5
¶10.   Wright argues that his extradition from Ohio was improper due to the absence of a

request from Mississippi’s executive that he be extradited.

       Extradition procedures are controlled primarily by Federal statutes. These
       statutes are based upon Article 4, Sec. 2, clause 2, of the United States
       Constitution, which provides that “A Person charged in any State with
       Treason, Felony, or other Crime, who shall flee from justice, and be found in
       another State, shall on Demand of the executive Authority of the State from
       which he fled, be delivered up, to be removed to the State having Jurisdiction
       of the Crime.”

Loper v. Dees, 210 Miss. 402, 410, 49 So. 2d 718, 720 (1951) (internal citation omitted).

Section 3182 of the United States Code (2012) “requires that the executive authority of the

demanding state must produce a copy of the indictment or affidavit charging the fugitive with

the crime” to support the issuance of a requisition warrant by the asylum state. Loper, 210
Miss. at 411, 49 So. 2d at 721.

¶11.   The appropriate forum for a prisoner to object to a state’s lack of compliance with

extradition law is in the asylum state. Godsey v. Houston, 584 So. 2d 389, 391 (Miss. 1991);

Ex parte Walters, 106 Miss. 439, 64 So. 2, 4 (1914) (“A proceeding by habeas corpus in a

court of competent jurisdiction is appropriate for determining whether the accused is subject,

in virtue, of the warrant of arrest, to be taken as a fugitive from the justice of the state in

which he is found to the state whose laws he is charged with violating.”).

¶12.   An individual does not have a constitutional right to asylum, and even where the

individual is extradited by improper or illegal means, a state has the authority to arrest and

prosecute him if he is found within its borders for crimes committed in the jurisdiction.2

       2
         Federal courts have created a narrow exception to this principle in cases where the
extradition involves egregious conduct by those conducting the extradition. In such extreme

                                              6
Mahon v. Justice, 127 U.S. 700, 708 (1888); Roberts v. State, 186 Miss. 732, 732, 191 So.
823, 823 (1939); see also Fabian v. State, 267 So. 2d 294, 295 (Miss. 1972). Where a court

has personal and subject-matter jurisdiction over a defendant at the time he voluntarily enters

a guilty plea, the plea cannot be attacked for lack of jurisdiction due to an improper

extradition. Kelly v. State, 913 So. 2d 379, 382 (¶3) (Miss. Ct. App. 2005).

¶13.   It appears possible from the documents attached to Wright’s motion that Mississippi’s

executive never requested Wright’s extradition, and that a governor’s warrant was never

issued by the executive of Ohio. Regardless, once physically present in Mississippi, Wright

was subject to arrest and prosecution for crimes committed within the state. Our

jurisprudence has long followed the familiar principle that “[t]he jurisdiction of a court in

which an indictment is found or an accusation is lodged is not impaired by the manner in

which the accused is brought before the court.” Mahon, 127 U.S. at 708. Additionally,

Wright waived any challenge to his extradition by entering a guilty plea and raising the issue

for the first time on a motion for PCR. Wright’s assertions that his extradition was improper

do not present grounds for relief from his conviction.

       III.   Wright waived any requirement that the sentencing judge recuse
              and has not demonstrated bias in sentencing.

¶14.   Wright argues that the judge who accepted his guilty plea should have recused himself

because he had been an assistant district attorney in Harrison County at the time Wright was



cases, the remedy is to quash the indictment. United States v. Wilson, 732 F.2d 404, 411 (5th
Cir. 1984) (“[U]nless the government conduct in securing custody of the defendant is
shocking and outrageous, the court should not dismiss the indictment on a due process
basis.”).

                                              7
indicted, and that the judge demonstrated bias against Wright by imposing a twenty-five-year

sentence, with fifteen years to serve, rather than the State’s recommended twenty years, with

twelve years to serve. Disqualification is required “where the judge may have been of

counsel.” Banana v. State, 635 So. 2d 851, 853 (Miss. 1994). However, conflicts that would

normally require disqualification can be waived “by the consent of the judge and of the

parties.”3 Id. (defendant waived objection to former district attorney presiding over his plea

hearing by entering a voluntary plea and specifically stating after conferring with counsel that

he did not object to judge sitting over his case); see also Jenkins v. State, 570 So. 2d 1191,

1192 (Miss. 1990).

¶15.   At Wright’s plea hearing, the judge informed Wright that he had been an assistant

district attorney at the time of Wright’s indictment, but that he had not worked on Wright’s

case. He further informed Wright that three different judges were available to preside if

Wright preferred. The judge offered Wright additional time to discuss the matter with his

attorney. Wright stated that he wished to go forward with the plea. Wright was informed of

the minimum and maximum possible sentences, and that the judge had the discretion to

impose a sentence other than what the State recommended. Wright waived any conflict of

interest and moreover has not demonstrated that he was subject to bias from the sentencing

judge. This issue is without merit.

       3
        An initial waiver does not extend to subsequent post-conviction-relief proceedings.
Holmes v. State, 966 So. 2d 858, 861 (¶11) (Miss. 2007) (judge formerly involved in
prosecuting defendant’s case had obligation to recuse from presiding over PCR proceedings
even though defendant had previously waived conflict of interest to allow same judge to
preside over plea hearing). This issue is not relevant to the case at hand because different
judges presided over Wright’s plea hearing and the current PCR proceedings.

                                               8
                                    CONCLUSION

¶16.   The trial court did not err in denying Wright’s PCR motion.

¶17. THE JUDGMENT OF THE HARRISON COUNTY CIRCUIT COURT, FIRST
JUDICIAL DISTRICT, DENYING THE MOTION FOR POST-CONVICTION
RELIEF IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO
HARRISON COUNTY.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, CARLTON, FAIR,
WILSON AND WESTBROOKS, JJ., CONCUR.




                                            9